DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2021 has been entered.

Status of Amendment
The amendment filed on 5 August 2021 fails to place the application in condition for allowance. 
Claims 1, 5-10, 13-15, 18-21, 24, 28-35, and 37-40 are currently pending and under examination.

Status of Rejections
The rejection of claims 1, 5-10, 13-15, 18-21, 24, 28-35, and 37-40 under 35 U.S.C. 103(a) are herein withdrawn due to Applicant’s Amendment filed 5 August 2021.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 39, 40, 24, and 28-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 39, upon which the other claims depend, the recitation of “a first aqueous electrolyte comprising…and thereafter, a second electrolyte comprising” is indefinite as to whether or not the instant claim language requires either the first electrolyte, the second electrolyte, or both, by virtue of the phrase “and thereafter” since the phrase implies that one electrolyte solution is provided after another and thus raises a question if the solutions further limit the electrochemical cell. For examination on the merits, interpretation will be given to provide any one of the three options of a) a first electrolyte b) a second electrolyte or c) both electrolytes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-…are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (Nanotechnology, vol. 26, pg. 1-6, 2015) in view of Parvez (J. Am. Chem. Soc., vol. 136, pp. 6083-6091, 2014). 
As to claim 1, Huang discloses a method of making high quality graphene comprising the steps of: 
	a. providing an electrochemical cell (Fig. 1A), wherein the electrochemical cell comprises: 
		i. one or more working electrodes (Fig. 1A “graphite foil electrode”); 

		iii. an aqueous electrolyte comprising two or more exfoliating ions, wherein the exfoliating ions are of different sizes (“electrolyte” Fig. 1A
		b. exfoliating the working electrode to produce graphene: wherein at least one of size, aspect ratio, edge definition, surface functionalization, and number of layers are engineered by the selection of the two or more exfoliating ions (Section 2.1 methods): 
	wherein the two or more exfoliating ions are used step wise (first with NaOH and subsequent with sulfuric acid – see Section 2.1).
	Huang discloses explicitly that the intercalation of hydroxide is used to expand the graphite without peeling then using  sulfate ion to perform the actual exfoliation due to the rapid generation of gas (Section 2.1 and Section 4 pg. 5). Huang states that the mechanism relied up in introduction of hydroxyl ions into the interlayer spacing of the foil which because of the size of the hydroxyl ion being smaller than the interlayer spacing, graphene is not exfoliated. Upon the addition of the sulfuric acid, two steps are involved 1) liberated hydrogen of dissociated sulfuric acid results in the formation of water which “may contribute to enlarging the interlayer spacing of the graphite” and 2) the intercalation of the sulfate ions where the generation of SO2 and the sulfate ion has a size larger than the interlayer distance, graphene is exfoliated (Section 4).
	Huang fails to explicitly disclose two or more compounds selected from the group consisting of ammonium sulfate, sodium nitrate, and trisodium phosphate, and: wherein one exfoliating ion is used in a first electrolyte solution exfoliating ions are provided by sodium nitrate and thereafter, in a second electrolyte solution exfoliating ions are provided by ammonium sulfate, and wherein neither the first electrolyte solution nor the second electrolyte solution is acidic.
st full paragraph). Parvez discloses that upon application of a bias voltage, hydroxyl ions also attack the graphite electrode allowing the sulfate ions and water molecules to co-intercalate and cause subsequent exfoliation.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used sodium nitrate and ammonium sulfate as taught by Parvez in place of the sodium hydroxide for expansion and sulfuric acid for exfoliation, respectively,  in the method of Huang because the modification amounts to an obvious exchange of ions recognized to perform expansion and exfoliation of a graphite electrode with both processes of Huang and Parvez are used with water intercalation as well and provide an expected result of allowing an expansion without exfoliation using nirate ion and exfoliation with a sulfate ion from ammonium sulfate which is efficient under neutral pH conditions (Parvez p. 6083 col. 2 last paragraph). See MPEP 2144.07 and 2143 B.
	
As to claims 5-7, Huang discloses performing the method at room temperature (pg. 2 section 2.1).

As to claim 8, Huang discloses using a graphite foil which may be considered synthetic or natural graphite as those are the only two options for a type of graphite.

As to claims 13-15, Huang and Parvez both disclose using a voltage of 10 V (Huang section 2.1 Parvez p. 6084 col. 1 last pargraph).

As to claims 18, the recitation of “wherein the graphene is continuously removed from the electrolytic cell and continuously manufactured.” Would have been obvious to one of ordinary skill in the art to repeat the procedure to continuously form graphene and subsequently use it for further applications in Huang. See MPEP 2144.04 V E and 2144.04 VI B.

Claims 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified by Parvez, as applied to claim 1 above, and further in view of Kurkina (EP 2878709 A1).
As to claim 9, Huang, as modified by Parvez, fails to explicitly disclose wherein the working electrode is produced from carbon powder or flakes compressed together to form sheets, rods, pellets, or combinations thereof.
	Kurkina discloses wherein the working electrode may be preseed together powder or flakes in a rod ([0017]).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a working electrode formed from pressed powder or flakes as taught by Kurkina in the method of Huang, as modified by Parvez, in the routine selection of providing an appropriate working electrode suitable for forming graphene in an electrochemical exfoliation process. See MPEP 2143 B and 2144.07.


As to claims 19 and 20, Huang, as modified by Parvez, fails to explicitly disclose wherein the voltage applies is of alternating polarity specified by duty cycled or is ramped.

	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an alternating polarity with a duty cycle as taught by Kurkina in the method of Huang, as modified by Parvez, as the selection of the appropriate voltage is routine to one of ordinary skill in the art to provide the expected results of exfoliating the graphene. See MPEP 2144.07.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified by Parvez, as applied to claim 1 above, and further in view of Achee et al (US 2019/0233291 A1).
As to claims 10, Huang, as modified by Parvez, fails to explicitly disclose wherein the working electrode is pretreated.
	Achee discloses pretreating the working electrode via a thermal treatment ([0119]).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a pretreatment as taught by Achee in the method of Huang, as modified by Parvez, in order to prepare the graphite for exfoliation.

As to claim 21, Huang, as modified by Parvez, fails to explicitly disclose the use of a membrane enclosure or bag.
	Achee discloses wherein the electrodes are within a membrane (#100 in Figures 3-7).
.


Claims 39-40, 24, 25, and 28-30, are rejected under 35 U.S.C. 103(a) as being unpatentable over Yang et al (J. American Chem. Soc., vol. 137, pp. 13927-13932, 2015) in view of ---- Mukherjee et al (US 2017/0047588 A1) OR  Li et al (US 213/0161199 A1).
As to claims 39 and 40, Yang discloses an electrochemical cell (Fig. 1a) wherein the electrochemical cell comprises:
		One or more working electrodes (Fig. 1a graphite) an air treatment and a thermal treatment (See Supplemental Information “Graphite Exfoliation” section).
	One or more counter electrodes (Fig. 1a Pt)
	An second aqueous electrolyte comprising exfoliating ions provided by ammonium sulfate, wherein the exfoliating ions are of different sizes (Fig. 1a ammonium sulfate) which contains (2,2,6,6-tetramethylpiperdin-1-yl)oxyl as a radical scavenger (Fig. 1a as required by claims 39, and 40)	
	Yang fails to explicitly disclose the counter electrode is selected from the group consisting of titanium, high quality steel, aluminum, or glassy carbon.
	Li discloses the use of stainless steel and glassy carbon as counter electrode materials for use as the counter electrodes in the production of graphene ([0011]). Mukherjee discloses using stainless steel or titanium as the counter electrode ([0025])


As to clam 24, Yang discloses wherein the working electrode is graphite, which must inherently by synthetic or natural (See citation above “rolled graphite foil” p. 13928 col. 1 last 4 lines).

As to claims 28-30, Yang discloses applying 10 V (p. 13928 col. 2 1st partial paragraph).

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as modified by Li OR Mukherjee, in view of Hossain et al (Electrocimica Acta, vol. 216, pp. 253-260).
As to claims 31 and 32 Yang, as modified by Li OR Mukherjee, fails to explicitly the temperature of the electrolyte. 
	Hossain discloses that it was conventional to use a room temperature with the use of ammonium sulfate electrolytes previously reported by Parvez (pg. 253 col. 2 1st full paragraph). Hossain further demonstrates that the temperature is a result effective variable, where lower temperatures produce a higher yield of graphene (Table 1).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a room temperature ammonium sulfate electrolyte as taught by Hossain in the method and apparatus of Yang, as modified by by Li OR Mukherjee, because .

Claims 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, as modified by by Li OR Mukherjee, in view of Kurkina.
As to claims 33 and 34, Yang, as modified by by Li OR Mukherjee, fails to explicitly disclose wherein the voltage is of alternating polarity and specified by a duty cycle or is ramped. 
	Kurkina discloses wherein the polarity is alternating ([0050]-[0051]) which can inherently be specified by duty cycle and/or ramped since the recitation of “can be” does not impart further limitation as to the instant claim language, but rather an option of how the alternating polarity is applied.	
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used an alternating polarity specified by a duty cycle or tamp as taught by Kurkina in the method and apparatus of Yang, as modified by by Li OR Mukherjee, because using an alternating current is one of a select number of options to try in applying a current/voltage to exfoliate graphene and thus obvious to try (See MPEP 2143 I E), where the application of said alternating current is prima facie obvious since it is recognized for its intended use of exfoliating graphene with a graphite electrode. (See MPEP 2144.07).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, as modified by by Li OR Mukherjee, as applied to claim 39 above, and further in view of Achee et al (US 2019/0233291 A1).
As to claim 35, Yang, as modified by by Li OR Mukherjee, fails to explicitly disclose the use of a membrane enclosure or bag.
	Achee discloses wherein the electrodes are within a membrane (#100 in Figures 3-7).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a membrane as taught by Achee in the method of Yang, as modified by by Li OR Mukherjee, because it allows to maintain a pressure on the graphite material to maintain the condition necessary for the exfoliation (Achee [0044]).


Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Huang, as modified by Parvez, in view of previously cited Yang.
As to claims 37-38, Huang, as modified by Parvez, fails to explicitly disclose the use of radical scavengers as instantly claimed.
	Yang discloses use of (2,2,6,6-tetramethylpiperdin-1-yl)oxyl as a radical scavenger (Fig. 1a as required by instant claims 37, 38, 39, and 40) in ammonium sulfate electrolytes.
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was failed to have used the radial scavenger as taught by Yang in the apparatus and method of Huang, as modified by Parvez, because it allows for the production of large graphene sheets and removed hydroxide ions generated during electrolysis and thus prevents defects upon formation (Yang Abstact).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-10, 13-15, 18-21, 24, 28-35, and 37-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 5 August 2021 have been fully carefully considered but they are not persuasive. 
Applicant argues that Huang’s mechanism relied upon the production of water in the second step based on the “possible mechanism” Huang describes in section 4. Huang explicitly discloses that the size of the hydroxide ion is much smaller than the interlayer spacing, thus incapable of peeling the efficiently. Huang disclosed that processes are involved in the second step, that of hydrogen diffusing to react with the hydroxyl ion thus since water is larger than the hydroxide ion, lead to a further enlarging of the interlayer spacing and sulfate ions intercalate and then generate gas to perform the exfoliation. Thus, in the first process, the limiting factor is the relative size of the hydroxyl and water molecules in expanding the graphite’s interlayer spacing. Likewise, Parvez also discloses wherein hydroxyl ions are intercalated within the mechanism via the reduction of water at the cathode allowing sulfate ions to further intercalate. Since it is clear from Huang that the alleged reaction of water further enlarges the interlayer spacing, use of a nirate ion as taught by Parvez, which is explicitly cited as performing an expansion of the graphite, i.e. increasing the interlayer spacing, provides an expansion based on size since the nitrate ion is larger than both the hydroxyl and water molecules. Applicant further concedes that nitrate expands the interlayer spacing (pg. 10 3rd
Applicant further argues that one of ordinary skill in the art would not have an expectation of success based on the fact that nitrate ions expand the interlayer spacing. Applicant further concedes that the issue is that expansion promotes exfoliation, and since Huang discloses this is due to the generation of water which further expands the interlayer spacing, it would not be suggested to one of ordinary skill in the art to use a nitrate ion. This argument is not persuasive since as Applicant states, it’s the increase in the interlayer spacing via formation of a water molecule which allows for access for sulfate and thus exfoliation. By using a larger molecule, i.e. nitrate, for expansion, one of ordinary skill in the art recognize the interlayer spacing would no longer be dependent upon the formation of water molecules to further increase the interlayer spacing. Rather, since both ions are clearly recognized to perform expansion, and this expansion is what allows sulfate ions to more easily intercalate and then generate gas upon application of a voltage to perform the exfoliation, the use of a different ion would have been obvious to one of ordinary skill in the art.
No further arguments are presented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716.  The examiner can normally be reached on Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LOUIS J RUFO/Primary Examiner, Art Unit 1795